UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2042



JOHN D. BLACK,

                                              Plaintiff - Appellant,
          and


LA ONIKI, INCORPORATED,

                                                           Plaintiff,
          versus


THE CITY OF NEWARK OF THE COUNTY OF ESSEX, a
municipal corporation of the State of New Jer-
sey; RICHARD L. GRUBER; JAMES SHARPE, Mayor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-98-696-5-BR)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Black, Appellant Pro Se.    China Ladner, CITY OF NEWARK
DEPARTMENT OF LAW, Newark, New Jersey, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John D. Black appeals the district court’s order denying his

motion to dismiss the judgment entered in his civil action.      We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Black v. City of Newark, No. CA-98-696-5-

BR (E.D.N.C. July 25, 2000).   We deny Black’s motions for appoint-

ment of counsel and a jury trial.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2